Butleh, J.
No discussion of either the law or facts is necessary. It is conceded by libelants’ counsel that if the materials furnished and work done were furnished and done in the construction of the vessel, (if the structure be a vessel,) the claim is not founded upon a maritime contract, and the libel must be dismissed. There is no question about the facts. All the materials and work were contemplated as necessary to complete the structure from the beginning, and the principal part of it was embraced in the original contract for construction, entered into by Doughty & Kappella. The libelants were subcontractors under these builders, and furnished an estimate in advance for the materials and work, principally, and subsequently did what forms the subject of their claim in pursuance of this estimate. The question for the court is one of construction, about which the testimony of the libelants’ exports affords no assistance. Although there is some inconsistency in the decisions of the lower courts, I cannot doubt that what the libelants did should be held to have been done in tlie original construction of the vessel—if, as before suggested, this structure should be so denominated. The question involved has been so fully considered, in cases undistinguishable from this, that further discussion would serve no useful purpose. See Ferry Co. v. Beers, 20 How. 393; Roach v. Chapman, 22 How. 129; Edwards v. Elliott, 21 Wall. 532; The Ship Norway, 3 Ben. 163; Scull v. Shakespear, 25 P. F. Smith,. 297; Morewood v. Enequist, 23 How. 494; The Pacific, 9 Fed. Rep. 120.
Judgment for respondent.